Appeal from a judgment of the Ontario County Court (James R. Harvey, J.), rendered April 5, 2004. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated (two counts) and aggravated unlicensed operation of a motor vehicle in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of two counts of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c] [i]) and one count of aggravated unlicensed operation of a motor vehicle in the first degree (§511 [3] [a] [i]). We reject the contention of defendant that the plea allocution is factually insufficient with respect to his conviction of aggravated *1229unlicensed operation of a motor vehicle in the first degree. Inasmuch as defendant’s recitation of the facts underlying that crime does not “negate! ] an essential element of the crime,” “cast! ] significant doubt” upon the admitted guilt of defendant or call into question the voluntariness of the plea (People v Lopez, 71 NY2d 662, 666 [1988]), the allocution is sufficient (see People v Seeber, 4 NY3d 780, 781 [2005]). Present—Gorski, J.E, Smith, Centra and Green, JJ.